ADAMS, Circuit Judge
(dissenting). I fully agree with the majority that the known violation of a rale of a railroad company adopted and promulgated to secure the safe operation of its trains amounts to such negligence as precludes recovery by any employé whose disregard of the rule occasions injury or damage to himself, and that such employé cannot excuse himself for such known violation of the rule by appeal to the doctrine of ordinary or reasonable care. An employé must, at his own peril implicitly obey all rules, whatever he or any other persons may think ordinary care on his part dictates. But a full recognition of his obligation in this respect does not, in my opinion, end inquiry in this case.
Whenever the occasion for performing an act required by a rule depends upon facts not subject to the control of the employé, and when he is required to inform himself of the existence of such facts before he is called upon to perform the act required, the doctrine of *66ordinary or reasonable care must apply. ITe cannot be required to a,ct until he knows or in the exercise of reasonable care ought to know of the requirement.
For the purpose of determining the question whether this case should have been taken from the jury because of contributory negligence of the deceased, we must treat the evidence most favorably to plaintiff and must therefore assume under the proof that neither red nor green colored light was displayed on the switch stand; but, on ' the contrary, that no light of any kind appeared there.
The engineer clearly was not required to slow down the train until he ascertained, or, in the exercise of reasonable care, could have ascertained, that no light was displayed on the switch stand. On the question whether the proof so conclusively established the engineer’s, want of care in failing to ascertain that fact as to prevent recovery because of his contributory negligence, I differ radically from the view entertained by the majority. I do not think it so clearly appears that the engineer in the exercise of due care could have discovered the want of a light on the switch stand in time to slow down the train before it reached the switch and was derailed that all reasonable men in the exercise of an honest and impartial judgment would say so. That is the test as frequently declared by us. On the contrary, I think the facts and circumstances surrounding the engineer and the running of his train at the time in question were such as left that issue fairly debatable and rendered it particularly appropriate for the consideration of a jury. The engineer, by reason of running on a curve at the time, was not brought into a line of vision of the switch stand until he came within twelve hundred feet of it.. He was running on a special order requiring him to make the unusual speed of 50 to 60 miles per hour. The night was dark, windy, and foggy. The engine had run a long distance. The windows through which he had to look were presumably affected by smoke and fog. The engineer, as he approached the switch stand, had duties to discharge in running his train which required diversified attention. The discovery of the negative fact that no light was displayed was not easy, and in itself would reasonably have taken some time.
These and other facts like them, together with the reasonable inferences deducible from them, were, in my opinion, sufficient to require the submission of the issue of contributory negligence to the jury. They were not so essentially different from those involved in the Bishard Case referred to in the • foregoing opinion as to require the radically different treatment which the majority gives them. In my opinion there was less evidence of contributory negligence in this case than in that. As no other reversible error is claimed to be disclosed by the record, I think the judgment should be affirmed.